          Case 4:20-cv-00078-DCB Document 18 Filed 06/02/20 Page 1 of 3



 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9   Peter Pototsky,                                   No. CV-20-00078-TUC-DCB
10                   Plaintiff,                        ORDER
11   v.
12   City of Nogales, et al.,
13                   Defendants.
14
15            On April 13, 2020, the Plaintiff filed this Complaint, asked to proceed in forma
16   pauperis, and moved for a change of venue based on arguments that this Court and the
17   other District Court’s in Tucson should be recused. On March 20, 2020, the Court screened
18   the Complaint pursuant to 28 U.S.C. § 1915, denied the recusal request, denied in forma
19   pauperis status and directed him to complete the requisite Application to Proceed In Forma
20   Pauperis, and dismissed the Complaint with leave to Amend because of pleading
21   deficiencies and failure to comply with Rule 8 of the Federal Rules of Civil Procedure. The
22   Court gave the Plaintiff until April 13, 2020 to file the Amended Complaint and
23   Application to Proceed In Forma Pauperis.
24            Instead, the Plaintiff filed the Amended Complaint, but not the Application to
25   Proceed In Forma Pauperis, and reurged recusal. On May 4, 2020, the Court affirmed the
26   denied recusal, noted the Plaintiff was not proceeding in forma pauperis, and ordered him
27   to serve the First Amended Complaint pursuant to Federal Rule of Civil Procedure, Rule
28   4.
       Case 4:20-cv-00078-DCB Document 18 Filed 06/02/20 Page 2 of 3



 1          Instead, the Plaintiff filed an appeal with the Ninth Circuit Court of Appeals, which
 2   was dismissed as an improper interlocutory appeal on May 21, 2020. Upon returning to
 3   this Court, the Plaintiff again asks to proceed in forma pauperis. He files the requisite
 4   Application for In Forma Pauperis Status. The Court denies in forma pauperis status on
 5   the merits.
 6          As the Court suspected, the Plaintiff’s income of approximately $19,000 per year
 7   for a single person far exceeds the $12,760 poverty guideline for 2020, which this Court
 8   uses for guidance in determining indigency. Eligibility for Medicaid, one of the more
 9   generous levels of indigency is calculated at 138% of the poverty guideline or $16,971 for
10   a single adult. Because the Court does not grant leave to proceed in forma pauperis it does
11   not screen the First Amended Complaint under 28 U.S.C. § 1915A but notes that it would
12   survive a Rule 8 challenge. The jurisdictional challenges that may exist, as earlier described
13   when the Court screened the original Complaint, remain especially in the context of
14   Plaintiff’s claims involving the ongoing criminal misdemeanor proceeding in Santa Cruz.
15   The Court’s assessment of the merits of the claims weighs in favor of denying in forma
16   pauperis status. In the event the Plaintiff wishes to proceed with his case, he must pay the
17   filing fee and serve his First Amended Complaint.
18          Accordingly,
19          IT IS ORDERED that the Application for In forma Pauperis Status (Docs. 2, 17)
20   is DENIED.
21          IT IS FURTHER ORDERED that the Plaintiff shall serve the First Amended
22   Complaint within 90 days of the filing date of this Order.
23          IT IS FURTHER ORDERED that the Plaintiff shall pay the filing fee within 30
24   days of the filing date of this Order.
25          IT IS FURTHER ORDERED that in the event the Plaintiff fails to do either, this
26   case may be subject to dismissal without further notice to the Plaintiff.
27                 Dated this 1st day of June, 2020.
28


                                                 -2-
     Case 4:20-cv-00078-DCB Document 18 Filed 06/02/20 Page 3 of 3



 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                       -3-
